In an action against a sheriff for wrongfully taking the personal property of the plaintiff, where the sheriff justifies the taking, by virtue of an execution against a person who had possessed the property, and conveyed it by bill of sale to the plaintiff, which the sheriff alleges to be fraudulent, evidence that the plaintiff (a woman) was the keeper of a house of ill-fame, is not competent, as bearing on the question of fraud.
. Where the plaintiff’s vendor, in such case, had only purchased and received the possession of' the property conditionally, to become his, absolutely, when fully paid for, and he had not fully paid, but sold, absolutely, and delivered the property to the plaintiff; in the absence of fraud, the plaintiff was entitled to recover the full value of the property, although the general title was in a stranger. A special property, with right of possession, is sufficient to maintain such action against a wrongdoer.
(S. C., 10 N. Y. 570.)